Exhibit 10.5

 
MASTER SECURITY AGREEMENT
 
To:
LV Administrative Services Inc., as Agent

 
c/o Valens Capital Management, LL

 
335 Madison Avenue, 10th Floor

 
New York, NY 10017

 
Date: November 30, 2007
 
To Whom It May Concern:
 
1.           To secure the payment of all Obligations (as hereafter defined),
New Century Energy Corp., a Colorado corporation (the “Company”), each of the
other undersigned parties (other than the Agent (as defined below)) and each
other entity that is required to enter into this Master Security Agreement (each
an “Assignor” and, collectively, the “Assignors”) hereby assigns and grants to
the Agent, for the ratable benefit of the Creditor Parties (as defined in the
Securities Purchase Agreement referred to below), a continuing security interest
in all of the following property now owned or at any time hereafter acquired by
such Assignor, or in which such Assignor now has or at any time in the future
may acquire any right, title, interest or estate (the “Collateral”):
 
(a)           all cash, cash equivalents, accounts, accounts receivable, deposit
accounts (including, without limitation, (x) the Restricted Account (the
“Restricted Account”) maintained at North Fork Bank (Account Name:  New Century
Energy Corp., Account Number:  xxx-xxx-xxxx) referred to in the Restricted
Account Agreement) and (y) the Lockbox Deposit Account maintained at North Fork
Bank (Account Name:  New Century Energy Corp., Account Number:  xxx-xxx-xxxx)),
inventory, equipment, goods, fixtures, documents, instruments (including,
without limitation, promissory notes), contract rights, commercial tort claims
set forth on Schedule A attached hereto, general intangibles (including, without
limitation, payment intangibles and an absolute right to license on terms no
less favorable than those currently in effect among such Assignor’s affiliates),
chattel paper, supporting obligations, investment property (including, without
limitation, all partnership interests, limited liability company membership
interests and all other equity interests owned by any Assignor),
letter-of-credit rights, trademarks, trademark applications, tradestyles,
patents, patent applications, copyrights, copyright applications and other
intellectual property in which such Assignor now has or hereafter may acquire
any right, title, interest or estate, all proceeds and products thereof
(including, without limitation, proceeds of insurance) and all additions,
accessions and substitutions thereto or therefor.
 
(b)           all of those certain Oil and Gas Leases and Lands (each as
hereinafter defined) which are described in Schedule B and/or to which reference
may be made in Schedule B and/or which are covered by any of the leases
described on Schedule B hereto (all such Oil and Gas Leases and Lands being
herein called the “Subject Interests”);
 

--------------------------------------------------------------------------------


(c)           all rights, titles, interests and estates now owned or hereafter
acquired by such Assignor in and to (i) any and all properties now or hereafter
pooled or unitized with any of the Subject Interests, and (ii) all presently
existing or future operating agreements and unitization, communitization and
pooling agreements and the units operated thereby to the extent the same relate
to all or any part of the Subject Interests, including, without limitation, all
units formed under or pursuant to any applicable laws (the rights, titles,
interests and estates described in this clause (c) also being included within
the term “Subject Interests” as used herein);
 
(d)           all presently existing and future agreements entered into between
such Assignor and any third party that provide for the acquisition by such
Assignor of any interest in any of the properties or interests specifically
described in Schedule B or which relate to any of the properties and interests
specifically described in Schedule B;
 
(e)           the Hydrocarbons (including inventory) which are in, under, upon,
produced or to be produced from or attributable to the Lands;
 
(f)           the Accounts and Contract Rights;
 
(g)           the Operating Equipment;
 
(h)           the Well Data;
 
(i)           the rights and security interests of such Assignor held by such
Assignor to secure the obligation of the first purchaser to pay the purchase
price of the Hydrocarbons;
 
(j)           all surface leases, rights-of-way, franchises, easements,
servitudes, licenses, privileges, tenements, hereditaments and appurtenances now
existing or in the future obtained in connection with any of the aforesaid, and
all other items of value and incident thereto which such Assignor may, at any
time, have or be entitled; and
 
(k)           all and any different and additional rights of any nature, value
or convenience in the enjoyment, development, operation or production, in any
way, of any property or interest included in any of the foregoing clauses, and
in all revenues, income, rents, issues, profits and other benefits arising
therefrom or from any contract now in existence or hereafter entered into
pertaining thereto, and in all rights and claims accrued or to accrue for the
removal by anyone of Hydrocarbons from, or other act causing damage to, any of
such properties or interests.
 
All the aforesaid properties, rights and interests, together with all proceeds
and products thereof (including, without limitation, proceeds of insurance) and
any and all accessions, substitutions, replacements, corrections or amendments
thereto or therefor, or renewals, extensions or ratifications thereof, or of any
instrument relating thereto, and together with any additions thereto which may
be subject to the Agent’s Lien (as defined below), being hereinafter called the
“Collateral”.
 
-2-

--------------------------------------------------------------------------------


As used herein, the following terms shall have the following meanings:
 
“Accounts and Contract Rights” shall mean all accounts (including accounts in
the form of joint interest billings under applicable operating agreements),
contract rights and general intangibles of any Assignor now or hereafter
existing, or hereafter acquired by, or on behalf of, any Assignor, or any
Assignor’s successors in interest, relating to or arising from the ownership,
operation and development of the Collateral and to the production, processing,
treating, sale, purchase, exchange or transportation of Hydrocarbons (defined
below) produced or to be produced from or attributable to the Collateral or any
units or pooled interest units in which all or a portion of the Collateral forms
a part, together with all accounts and proceeds accruing to any Assignor
attributable to the sale of Hydrocarbons produced from the Collateral or any
units or pooled interest units in which all or a portion of the Collateral forms
a part.
 
“Hydrocarbons” shall mean oil, gas, coalbed methane gas, casinghead gas, drip
gasolines, natural gasoline, condensate, distillate, as-extracted collateral and
all other liquid or gaseous hydrocarbons produced or to be produced in
conjunction therewith, and all products, byproducts and all other substances
derived therefrom or the processing thereof, and all other minerals and
substances, including, but not limited to, sulphur, lignite, coal, uranium,
thorium, iron, geothermal steam, water, carbon dioxide, helium and any and all
other minerals, ores, or substances of value and the products and proceeds
therefrom, including, without limitation, all gas resulting from the in-situ
combustion of coal or lignite.
 
“Lands” shall mean the lands described in Schedule B and shall include any
lands, the description of which is contained in Schedule B or incorporated in
Schedule B by reference to another instrument or document, including, without
limitation, all lands described in the Oil and Gas Leases listed on Schedule B
hereto, and shall also include any lands now or hereafter unitized, pooled,
spaced or otherwise combined, whether by statute, order, agreement, declaration
or otherwise, with lands the description of which is contained in Schedule B or
is incorporated in Schedule B by reference.
 
“Lien” shall mean any mortgage, deed of trust, collateral assignment, lien,
pledge, charge, security interest or other encumbrance.
 
“Oil and Gas Leases” shall mean oil, gas and mineral leases, oil and gas leases,
oil leases, gas leases, other mineral leases, subleases, top leases, any rights
resulting in an ownership interest in Hydrocarbons and all operating rights
relating to any of the foregoing (whether operated by virtue of such leases, or
assignments or applicable operating agreements), and all other interests
pertaining to any of the foregoing, including, without limitation, all royalty
and overriding royalty interests, production payments and net profit interests,
mineral fee interests, and all reversionary, remainder, carried and contingent
interests relating to any of the foregoing and all other rights therein which
are described and/or to which reference may be made on Schedule B.
 
“Operating Equipment” shall mean all Personal Property and fixtures affixed or
situated upon all or any part of the Collateral, including, without limitation,
all surface or subsurface machinery, equipment, facilities or other property of
whatsoever kind or nature now or hereafter located on any of the Lands which are
useful for the production, treatment, storage or transportation of oil or gas,
including, but not by way of limitation, all oil wells, gas wells, water wells,
injection wells, casing, tubing, rods, pumping units and engines, Christmas
trees, derricks, separators, gun barrels, flow lines, tanks, gas systems (for
gathering, treating and compression), water systems (for treating, disposal and
injection), power plants, poles, lines, transformers, starters and controllers,
machine shops, tools, storage yards and equipment stored therein, buildings and
camps, telegraph, telephone and other communication systems, roads, loading
racks and shipping facilities.
 
-3-

--------------------------------------------------------------------------------


“Personal Property” shall mean that portion of the Collateral that is personal
property.
 
“Well Data” shall mean all logs, drilling reports, division orders, transfer
orders, operating agreements, contracts and other agreements, abstracts, title
opinions, files, records, seismic data, memoranda and other information in the
possession or control of any Assignor or to which any Assignor has access
relating to the Lands and/or any wells located thereon.
 
2.           Except as otherwise defined herein, all capitalized terms used
herein shall have the meanings provided such terms in the Securities Purchase
Agreement referred to below.  All items of Collateral which are defined in the
UCC shall have the meanings set forth in the UCC.  For purposes hereof, the term
“UCC”  means the Uniform Commercial Code as the same may, from time to time, be
in effect in the State of New York; provided, that in the event that, by reason
of mandatory provisions of law, any or all of the attachment, perfection or
priority of, or remedies with respect to, the Agent’s security interest in any
Collateral is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than the State of New York, the term “UCC” shall mean the
Uniform Commercial Code as in effect in such other jurisdiction for purposes of
the provisions of this Master Security Agreement relating to such attachment,
perfection, priority or remedies and for purposes of definitions related to such
provisions; provided further, that to the extent that the UCC is used to define
any term herein and such term is defined differently in different Articles or
Divisions of the UCC, the definition of such term contained in Article or
Division 9 shall govern.
 
3.           The term “Obligations” as used herein shall mean and include all
debts, liabilities and obligations owing by each Assignor to any Creditor Party
arising under, out of, or in connection with:  (i) that certain Securities
Purchase Agreement dated as of the date hereof by and among the Company, the
Purchasers (as therein defined) and the Agent (as amended, restated, modified
and/or supplemented from time to time, the “Securities Purchase Agreement”) and
(ii) the Related Agreements referred to in the Securities Purchase Agreement
(the Securities Purchase Agreement and the Related Agreements, as each may be
amended, restated, modified and/or supplemented from time to time, collectively,
the “Documents”), and in connection with any documents, instruments or
agreements relating to or executed in connection with the Documents or any
documents, instruments or agreements referred to therein or otherwise, and in
connection with any other indebtedness, obligations or liabilities of each such
Assignor to any Creditor Party, whether now existing or hereafter arising,
direct or indirect, liquidated or unliquidated, absolute or contingent, due or
not due and whether under, pursuant to or evidenced by a note, agreement,
guaranty, instrument or otherwise, including, without limitation, obligations
and liabilities of each Assignor for post-petition interest, fees, costs and
charges that accrue after the commencement of any case by or against such
Assignor under any bankruptcy, insolvency, reorganization or like proceeding
(collectively, the “Debtor Relief Laws”) in each case, irrespective of the
genuineness, validity, regularity or enforceability of such Obligations, or of
any instrument evidencing any of the Obligations or of any collateral therefor
or of the existence or extent of such collateral, and irrespective of the
allowability, allowance or disallowance of any or all of the Obligations in any
case commenced by or against any Assignor under any Debtor Relief Law.
 
-4-

--------------------------------------------------------------------------------


 
4.           Each Assignor hereby jointly and severally represents, warrants and
covenants to the Agent, for the benefit of the Creditor Parties, that:
 
 
(a)
it is a corporation, partnership or limited liability company, as the case may
be, validly existing, in good standing and formed under the respective laws of
its jurisdiction of formation set forth on Schedule C, and each Assignor will
provide the Agent thirty (30) days’ prior written notice of any change in any of
its respective jurisdiction of formation;

 
 
(b)
its legal name is as set forth in its Certificate of Incorporation or other
organizational document (as applicable) as amended through the date hereof and
as set forth on Schedule C attached hereto, and it will provide the Agent thirty
(30) days’ prior written notice of any change in its legal name;

 
 
(c)
its organizational identification number (if applicable) is as set forth on
Schedule C hereto, and it will provide the Agent thirty (30) days’ prior written
notice of any change in its organizational identification number;

 
 
(d)
it is the lawful owner of its Collateral and it has the sole right to grant a
security interest therein and will defend the Collateral against all claims and
demands of all persons and entities;

 
 
(e)
it will keep its Collateral free and clear of all attachments, levies, taxes,
liens, security interests and encumbrances of every kind and nature
(“Encumbrances”), except the Permitted Encumbrances;

 
 
(f)
it will, at its and the other Assignors’ joint and several cost and expense,
keep the Collateral in good state of repair (ordinary wear and tear excepted)
and will not waste or destroy the same or any part thereof other than ordinary
course discarding of items no longer used or useful in its or such other
Assignors’ business;

 
 
(g)
it will not, without the Agent’s prior written consent, sell, exchange, lease or
otherwise dispose of any Collateral, whether by sale, lease or otherwise, except
for the sale of inventory in the ordinary course of business and for the
disposition or transfer in the ordinary course of business during any fiscal
year of obsolete and worn-out equipment or equipment no longer necessary for its
ongoing needs, having an aggregate fair market value of not more than $25,000
and only to the extent that:

 
 
(i)
the proceeds of each such disposition are used to acquire replacement Collateral
which is subject to the Agent’s perfected security interest (subject only to
Permitted Encumbrances), or are used to repay the Obligations or to pay general
corporate expenses; or

 
 
(ii)
following the occurrence of an Event of Default which continues to exist the
proceeds of each such disposition shall be remitted to the Agent to be held as
cash collateral for the Obligations;

 
-5-

--------------------------------------------------------------------------------


 
 
(h)
(i) it will insure or cause the Collateral to be insured in the Agent’s name (as
an additional insured and lender loss payee) against loss or damage by fire,
theft, burglary, pilferage, loss in transit and such other hazards as the Agent
shall specify in amounts and under policies by insurers acceptable to the Agent
and all premiums thereon shall be paid by such Assignor and the policies
delivered to the Agent.  If any such Assignor fails to do so, the Agent may
procure such insurance and the cost thereof shall be promptly reimbursed by the
Assignors, jointly and severally, and shall constitute Obligations;

 
 
(ii)
it will expressly agree that if additional loss payees and/or lender loss
payees, other than the Agent or Laurus Master Fund, Ltd. (“Laurus”), are named
to the Collateral, the Agent will always be assigned to first lien position (or,
if Laurus is so named, a second lien position subject only to Laurus’ priority
lien position) until all Obligations have been satisfied;

 
 
(i)
it will at all reasonable times allow the Creditor Parties or their respective
representatives free access to and the right of inspection of the Collateral;

 
(j)           such Assignor (jointly and severally with each other Assignor)
hereby indemnifies and saves the Agent and each other Creditor Party harmless
from any and all loss, costs, liability, expense, claim, obligation, and/or
damage, including reasonable attorneys’ fees and other legal expenses, that the
Agent and each other Creditor Party may sustain or incur to enforce payment,
performance or fulfillment of any of the Obligations and/or in the enforcement
of this Master Security Agreement or in the prosecution or defense of any action
or proceeding either against the Agent, any other Creditor Party or any Assignor
concerning any matter growing out of or in connection with this Master Security
Agreement, and/or any of the Obligations and/or any of the Collateral except to
the extent caused by the Agent’s or any other Creditor Party’s own gross
negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final and non-appealable decision).  In addition, each
Assignor hereby indemnifies and saves the Agent and each other Creditor Party
harmless from any and all loss, costs, liability, expense, claim, obligation,
and/or damage, including reasonable attorneys’ fees and other legal expenses, of
any nature, incurred by or imposed upon the Agent or any other Creditor Party
which results, arises out of or is based upon: (i) any misrepresentation by any
Assignor or breach of any warranty by any Assignor in this Master Security
Agreement or any Document or any agreement between any Assignor and the Agent
and/or any other Creditor Party relating hereto or thereto; or (ii) any breach
or default in performance by the Assignors of any covenant or undertaking to be
performed by the Assignors hereunder or under any Document, or any other
agreement entered into by any Assignor and the Agent and/or any other Creditor
Party relating hereto or thereto or (iii) (a) the violation of any local, state
or federal law, rule or regulation pertaining to environmental regulation,
contamination or clean­up (collectively, “Environmental Laws”), including
without limitation, the Comprehensive Environmental Response, Compensation and
Liability Act of 1980 (42 U.S.C. §9601 et seq. and 40 CFR §302.1 et seq.), the
Resource Conservation and Recovery Act of 1976 (42 U.S.C. §6901 et seq.), the
Federal Water Pollution Control Act (33 U.S.C. §1251 et seq., and 40 CFR §116.1
et seq.), the Hazardous Materials Transportation Act (49 U.S.C. §1801 et seq.)
and the regulations promulgated pursuant to said laws, all as amended and
relating to or affecting any Assignor and/or any Assignor’s properties, whether
or not caused by or within the control of any Creditor Party and/or (b) the
presence, release or threat of release of any hazardous, toxic or harmful
substances, wastes, materials, pollutants or contaminants (including, without
limitation, asbestos, polychlorinated biphenyls, petroleum products, flammable
explosives, radioactive materials, infectious substances or raw materials which
include hazardous constituents) or any other substances or raw materials which
are included under or regulated by Environmental Laws on, in, under or affecting
all or any portion of any property of any Assignor or any surrounding areas,
regardless of whether or not caused by or within the control of any Creditor
Party;
 
-6-

--------------------------------------------------------------------------------


 
(k)           it will promptly, and in any event within five (5) business days
after the same is acquired by it, notify the Agent of any commercial tort claim
acquired by it and unless otherwise consented to in writing by the Agent, it
shall enter into a supplement to this Master Security Agreement granting to the
Agent a security interest for the ratable benefit of the Creditor Parties in
such commercial tort claim; and
 
(l)           at the request of the Agent, each Assignor will (x) irrevocably
direct all of its present and future Account Debtors (as defined below) and
other persons or entities obligated to make payments constituting Collateral to
make such payments directly to the lockbox maintained by such Assignor (the
“Lockbox”) with North Fork Bank or such other financial institution accepted by
the Agent in writing as may be selected by the Company (the “Lockbox Bank”)
(each such direction pursuant to this clause (x), a “Direction Notice”) and (y)
provide the Agent with copies of each Direction Notice, each of which shall be
agreed to and acknowledged by the respective Account Debtor.  The Lockbox Bank
shall agree to deposit the proceeds of such payments immediately upon receipt
thereof in such deposit account acceptable to the Agent in writing (the “Lockbox
Deposit Account”).  At the request of the Agent, each Assignor shall and shall
cause the Lockbox Bank to enter into all such documentation acceptable to the
Agent pursuant to which, among other things, the Lockbox Bank agrees to,
following notification by the Agent (which notification the Agent shall only
give following the occurrence and during the continuance of an Event of Default
and only after Laurus has released, in writing, its interest in the applicable
Lockbox and/or Lockbox Deposit Account), comply only with the instructions or
other directions of the Agent concerning such Lockbox and the related Lockbox
Deposit Account.  All of each Assignor’s invoices, account statements and other
written or oral communications directing, instructing, demanding or requesting
payment of any Account (as hereinafter defined) of any such Assignor or any
other amount constituting Collateral shall conspicuously direct that all
payments be made to the Lockbox or such other address as the Agent may direct in
writing.  If, notwithstanding the instructions to Account Debtors, any Assignor
receives any payments, such Assignor shall immediately remit such payments to
the Lockbox Deposit Account in their original form with all necessary
endorsements.  Until so remitted, the Assignors shall hold all such payments in
trust for and as the property of the Agent (subject only to any interest of
Laurus therein) and shall not commingle such payments with any of its other
funds or property.  For the purpose of this Master Security Agreement,
(x) “Accounts” shall mean all “accounts”, as such term is defined in the UCC,
now owned or hereafter acquired by any Assignor and (y) “Account Debtor” shall
mean any person or entity who is or may be obligated with respect to, or on
account of, an Account.
 
 
-7-

--------------------------------------------------------------------------------


 
5.           The occurrence of any of the following events or conditions shall
constitute an “Event of Default” under this Master Security Agreement:
 
 
(a)
any covenant or any other term or condition of this Master Security Agreement is
breached in any material respect and such breach, to the extent subject to cure,
shall continue for a period of fifteen (15) days after the occurrence thereof;

 
 
(b)
any representation or warranty, or statement made or furnished to the Agent or
any other Creditor Party under this Master Security Agreement by any Assignor or
on any Assignor’s behalf should prove to any time be false or misleading in any
material respect on the date as of which made or deemed made;

 
 
(c)
the loss, theft, substantial damage, destruction, sale or encumbrance to or of
any of the Collateral or the making of any levy, seizure or attachment thereof
or thereon except to the extent:

 
 
(i)
such loss is covered by insurance proceeds which are used to replace the item or
repay the Agent; or

 
 
(ii)
said levy, seizure or attachment does not secure indebtedness in excess of
$100,000 in the aggregate for all Assignors and such levy, seizure or attachment
has been removed or otherwise released within ten (10) days of the creation or
the assertion thereof;

 
 
(d)
any Assignor shall become insolvent, cease operations, dissolve, terminate its
business existence, make an assignment for the benefit of creditors, suffer the
appointment of a receiver, trustee, liquidator or custodian of all or any part
of any Assignor’s property;

 
 
(e)
any proceedings under any bankruptcy or insolvency law shall be commenced by or
against any Assignor and if commenced against any Assignor shall not be
dismissed within thirty (30) days;

 
 
(f)
any Assignor shall repudiate, purport to revoke or fail to perform any of its
obligations under any Note (after passage of applicable cure period, if any) or
any document, instrument or agreement executed in connection therewith; or

 
 
(g)
an Event of Default (or similar term) shall have occurred under and as defined
in any Document or any document, instrument or agreement entered into in
connection therewith.

 
-8-

--------------------------------------------------------------------------------


6.           Upon the occurrence of any Event of Default and at any time
thereafter, the Agent may declare all Obligations immediately due and payable
and the Agent shall have the remedies of a secured party provided in the UCC,
this Master Security Agreement and other applicable law.  Upon the occurrence of
any Event of Default and at any time thereafter, the Agent will have the right
to receive one hundred percent (100%) of all accounts receivable of each
Company, whether attributable to oil, gas, other hydrocarbon production or
otherwise, take possession of the Collateral and to maintain such possession on
any Assignor’s premises or to remove the Collateral or any part thereof to such
other premises as the Agent may desire.  Upon the Agent’s request, each Assignor
shall assemble or cause the Collateral to be assembled and make it available to
the Agent at a place designated by the Agent.  If any notification of intended
disposition of any Collateral is required by law, such notification, if mailed,
shall be deemed properly and reasonably given if mailed at least ten (10) days
before such disposition, postage prepaid, addressed to the applicable Assignor
either at such Assignor’s address shown herein or at any address appearing on
the Agent’s records for such Assignor.  Any proceeds of any disposition of any
of the Collateral shall be applied by the Agent to the payment of all expenses
in connection with the sale of the Collateral, including reasonable attorneys’
fees and other legal expenses and disbursements and the reasonable expenses of
retaking, holding, preparing for sale, selling, and the like, and any balance of
such proceeds may be applied by the Agent toward the payment of the Obligations
in such order of application as the Agent may elect, and each Assignor shall be
liable for any deficiency.  For the avoidance of doubt, following the occurrence
and during the continuance of an Event of Default, the Agent shall have the
immediate right to withdraw any and all monies contained in the Restricted
Account and/or any other deposit accounts in the name of any Assignor and
controlled by the Agent and apply same to the repayment of the Obligations (in
such order of application as the Agent may elect).  The parties hereto each
hereby agree that the exercise by any party hereto of any right granted to it or
the exercise by any party hereto of any remedy available to it (including,
without limitation, the issuance of a notice of redemption, a borrowing request
and/or a notice of default), in each case, hereunder or under any of the other
Documents shall not constitute confidential information and no party shall have
any duty to the other party to maintain such information as confidential.
 
7.           If any Assignor defaults in the performance or fulfillment of any
of the terms, conditions, promises, covenants, provisions or warranties on such
Assignor’s part to be performed or fulfilled under or pursuant to this Master
Security Agreement, the Agent may, at its option without waiving its right to
enforce this Master Security Agreement according to its terms, immediately or at
any time thereafter and without notice to any Assignor, perform or fulfill the
same or cause the performance or fulfillment of the same for each Assignor’s
joint and several account and at each Assignor’s joint and several cost and
expense, and the cost and expense thereof, including reasonable attorneys’ fees
and other legal expenses, shall be added to the Obligations and shall be payable
on demand with interest thereon at the highest rate permitted by law, or, at the
Agent’s option, debited by the Agent from the Restricted Account or any other
deposit accounts in the name of any Assignor and controlled by the Agent.
 
-9-

--------------------------------------------------------------------------------


8.           Each Assignor hereby appoints the Agent, or any other Person whom
the Agent may designate as such Assignor’s attorney, with power to:  (a)(i)
execute any security related documentation on such Assignor’s behalf and to
supply any omitted information and correct patent errors in any documents
executed by such Assignor or on such Assignor’s behalf; (ii) to file financing
statements against such Assignor covering the Collateral (and, in connection
with the filing of any such financing statements, describe the Collateral as
“all assets and all personal property, whether now owned and/or hereafter
acquired” (or any substantially similar variation thereof)); (iii) sign such
Assignor’s name on any invoice or bill of lading relating to any accounts
receivable, drafts against account debtors, schedules and assignments of
accounts receivable, notices of assignment, financing statements and other
public records, verifications of accounts receivable and notices to or from
account debtors; and (iv) to do all other things the Agent deems necessary to
carry out the terms of Section 1 of this Master Security Agreement and (b) upon
the occurrence and during the continuance of an Event of Default; (v) endorse
such Assignor’s name on any checks, notes, acceptances, money orders, drafts or
other forms of payment or security that may come into the Agent’s possession;
(vi)  sign such Assignor’s name on any invoice or bill of lading relating to any
accounts receivable, drafts against account debtors, schedules and assignments
of accounts receivable, notices of assignment, financing statements and other
public records, verifications of accounts receivable and notices to or from
account debtors; (vii) verify the validity, amount or any other matter relating
to any accounts receivable by mail, telephone, telegraph or otherwise with
account debtors; (viii) do all other things necessary to carry out this
Agreement, any other Document and all other related documents; and (ix) notify
the post office authorities to change the address for delivery of such
Assignor’s mail to an address designated by the Agent, and to receive, open and
dispose of all mail addressed to such Assignor.  Each Assignor hereby ratifies
and approves all acts of the attorney and neither the Agent nor the attorney
will be liable for any acts of commission or omission, nor for any error of
judgment or mistake of fact or law other than gross negligence or willful
misconduct (as determined by a court of competent jurisdiction in a final and
non-appealable decision).  This power being coupled with an interest, is
irrevocable so long as any Obligation remains unpaid.
 
9.           No delay or failure on the Agent’s part in exercising any right,
remedy, option, privilege or election hereunder shall operate as a waiver of
such or of any other right, remedy, option, privilege or election, and no waiver
whatever shall be valid unless in writing, signed by the Agent and then only to
the extent therein set forth, and no waiver by the Agent of any default shall
operate as a waiver of any other default or of the same default on a future
occasion.  The Creditor Parties’ books and records containing entries with
respect to the Obligations shall be admissible in evidence in any action or
proceeding, shall be binding upon each Assignor for the purpose of establishing
the items therein set forth and shall constitute prima facie proof thereof.
 
The Agent shall have the right to enforce any one or more of the remedies
available to the Agent, successively, alternately or concurrently.  Each
Assignor agrees to join with the Agent in executing such documents or other
instruments to the extent required by the UCC in form satisfactory to the Agent
and in executing such other documents or instruments as may be required or
deemed necessary by the Agent for purposes of affecting or continuing the
Agent’s security interest in the Collateral.
 
-10-

--------------------------------------------------------------------------------


 
10.           The Assignors shall jointly and severally pay all of the Agent’s
and each other Creditor Party’s out-of-pocket costs and expenses, including
reasonable fees and disbursements of in-house or outside counsel and appraisers,
in connection with the preparation, execution and delivery of the Documents, and
in connection with the prosecution or defense of any action, contest, dispute,
suit or proceeding concerning any matter in any way arising out of, related to
or connected with any Document.  The Assignors shall also jointly and severally
pay all of the Agent’s and each other Creditor Party’s reasonable fees, charges,
out-of-pocket costs and expenses, including reasonable fees and disbursements of
in-house and outside counsel and appraisers, in connection with (a) the
preparation, execution and delivery of any waiver, any amendment thereto or
consent proposed or executed in connection with the transactions contemplated by
the Documents, (b) the Agent’s obtaining performance of the Obligations under
the Documents, including, but not limited to the enforcement or defense of the
Agent’s security interests, assignments of rights and liens hereunder as valid
perfected security interests, (c) any attempt to inspect, verify, protect,
collect, sell, liquidate or otherwise dispose of any Collateral, (d) any
appraisals or re appraisals of any property (real or personal) pledged to the
Agent by any Assignor as Collateral for, or any other Person as security for,
the Obligations hereunder and (e) any consultations in connection with any of
the foregoing.  The Assignors shall also jointly and severally pay the Agent’s
and each other Creditor Party’s customary bank charges for all bank services
(including wire transfers) performed or caused to be performed by the Agent or
any other Creditor Party for any Assignor at any Assignor’s request or in
connection with any Assignor’s loan account (if any) with the Agent or any other
Creditor Party.  All such costs and expenses together with all filing, recording
and search fees, taxes and interest payable by the Assignors to the Agent shall
be payable on demand and shall be secured by the Collateral.  If any tax by any
nation or government, any state or other political subdivision thereof, and any
agency, department or other entity exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to government (each, a
“Governmental Authority”) is or may be imposed on or as a result of any
transaction between any Assignor, on the one hand, and the Agent and/or any
other Creditor Party on the other hand, which the Agent and/or any other
Creditor Party is or may be required to withhold or pay (including, without
limitation, as a result of a breach by any Assignor of Section 6.12 of the
Securities Purchase Agreement), the Assignors hereby jointly and severally
indemnify and hold the Agent and each other Creditor Party harmless in respect
of such taxes, and the Assignors will repay to the Agent or such other Creditor
Party the amount of any such taxes which shall be charged to the Assignors’
account; and until the Assignors shall furnish the Agent and such other Creditor
Party with indemnity therefor (or supply the Agent and such other Creditor Party
with evidence satisfactory to it that due provision for the payment thereof has
been made), the Creditor Parties may hold without interest any balance standing
to each Assignor’s credit (if any) and the Agent shall retain its liens in any
and all Collateral.
 
11.           THIS MASTER SECURITY AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS MADE AND PERFORMED IN SUCH STATE, WITHOUT REGARD TO PRINCIPLES OF
CONFLICTS OF LAWS.  All of the rights, remedies, options, privileges and
elections given to the Agent hereunder shall inure to the benefit of the Agent’s
successors and assigns.  The term “Agent” as herein used shall include the
Agent, any parent of the Agent’s, any of the Agent’s subsidiaries and any
co-subsidiaries of the Agent’s parent, whether now existing or hereafter created
or acquired, and all of the terms, conditions, promises, covenants, provisions
and warranties of this Master Security Agreement shall inure to the benefit of
each of the foregoing, and shall bind the representatives, successors and
assigns of each Assignor.
 
-11-

--------------------------------------------------------------------------------


12.           Each Assignor hereby consents and agrees that the state and
federal courts located in the County of New York, State of New York shall have
exclusive jurisdiction to hear and determine any claims or disputes between
Assignor, on the one hand, and the Agent and/or any other Creditor Party, on the
other hand, pertaining to this Master Security Agreement or to any matter
arising out of or related to this Master Security Agreement, provided, that the
Agent, each other Creditor Party and each Assignor acknowledges that any appeals
from those courts may have to be heard by a court located outside of the County
of New York, State of New York, and further provided, that nothing in this
Master Security Agreement shall be deemed or operate to preclude the Agent from
bringing suit or taking other legal action in any other jurisdiction to collect,
the Obligations, to realize on the Collateral or any other security for the
Obligations, or to enforce a judgment or other court order in favor of the
Agent.  Each Assignor expressly submits and consents in advance to such
jurisdiction in any action or suit commenced in any such court, and each
Assignor hereby waives any objection which it may have based upon lack of
personal jurisdiction, improper venue or forumnonconveniens.  Each Assignor
hereby waives personal service of the summons, complaint and other process
issues in any such action or suit and agrees that service of such summons,
complaint and other process may be made by registered or certified mail
addressed to such assignor at the address set forth on the signature lines
hereto and that service so made shall be deemed completed upon the earlier of
such Assignor’s actual receipt thereof or three (3) days after deposit in the
U.S. mails, proper postage prepaid.
 
The parties desire that their disputes be resolved by a judge applying such
applicable laws.  Therefore, to achieve the best combination of the benefits of
the judicial system and of arbitration, the parties hereto waive all rights to
trial by jury in any action, suite, or proceeding brought to resolve any
dispute, whether arising in contract, tort, or otherwise between the Agent
and/or any other Creditor Party, and/or any Assignor arising out of, connected
with, related or incidental to the relationship established between them in
connection with this Master Security Agreement or the transactions related
hereto.
 
13.           This Master Security Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which shall
constitute one instrument.  Any signature delivered by a party by facsimile or
electronic transmission shall be deemed to be an original signature hereto.
 
-12-

--------------------------------------------------------------------------------


14.           It is understood and agreed that any person or entity that desires
to become an Assignor hereunder, or is required to execute a counterpart of this
Master Security Agreement after the date hereof pursuant to the requirements of
any Document, shall become an Assignor hereunder by (x) executing a Joinder
Agreement in form and substance satisfactory to the Agent, (y) delivering
supplements to such exhibits and annexes to such Documents as the Agent shall
reasonably request and (z) taking all actions as specified in this Master
Security Agreement as would have been taken by such Assignor had it been an
original party to this Master Security Agreement, in each case with all
documents required above to be delivered to the Agent and with all documents and
actions required above to be taken to the reasonable satisfaction of the Agent.
 
15.           All notices from the Agent to any Assignor shall be sufficiently
given if mailed or delivered to such Assignor’s address set forth below.
 
16.           This Master Security Agreement may be executed by facsimile
signatures and in any number of counterparts, each of which shall be an
original, but all of which together shall constitute one agreement.
 
[Remainder of page intentionally left blank]
 
-13-

--------------------------------------------------------------------------------


Very truly yours,
 
NEW CENTURY ENERGY CORP.


By: /s/ Edward R.
DeStefano                                                              
Name: Edward R. DeStefano
Title: President and Chief Executive Officer
Address: 5851 San Felipe, Suite 775
Houston, TX 77057
 
GULF COAST OIL CORPORATION


By: /s/ Edward R.
DeStefano                                                              
Name: Edward R. DeStefano
Title: President
Address: 5851 San Felipe, Suite 775
Houston, TX 77057
 
CENTURY RESOURCES, INC.


By: /s/ Edward R.
DeStefano                                                              
Name: Edward R. DeStefano
Title: President
Address: 5851 San Felipe, Suite 775
Houston, TX 77057
 
AGREED AND ACKNOWLEDGED:
 
LV ADMINISTRATIVE SERVICES INC.,
as Agent
 
By: /s/ Patrick Regan
Name: Patrick Regan
Title: Authorized Signatory


-14-

--------------------------------------------------------------------------------


Schedule A
Commercial Tort Claims
 
None.


 
A-1

--------------------------------------------------------------------------------


Schedule B
 
[CONFIDENTIAL INFORMATION REMOVED]
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule C
 


Entity
Jurisdiction of
Formation
Organization Identification
Number
Gulf Coast Oil Corporation
Delaware
4143411
New Century Energy Corp.
Colorado
20031402340
Century Resources, Inc.
Delaware
2029277

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
C-1

--------------------------------------------------------------------------------



